t c summary opinion united_states tax_court miguel a echevarria petitioner v commissioner of internal revenue respondent docket no 12522-02s filed date miguel a echevarria pro_se huong t duong for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure the issues for decision are whether petitioner is entitled to an earned_income_credit and whether petitioner is entitled to a child_tax_credit background some of the facts have been stipulated and they are so found petitioner resided in greenfield california at the time the petition was filed with the court during the tax_year in issue petitioner lived in an apartment with maria magdalena velasquez and her son manuel velasquez who was years old in petitioner is not the biological father of manuel petitioner maria and manuel have lived together as a family since approximately petitioner and maria were not married during the tax_year in issue petitioner provided some support for maria and manuel and treated manuel as his child on his federal_income_tax return for petitioner listed his filing_status as head_of_household and claimed a deduction for a dependency_exemption for manuel an earned_income_credit based on manuel as a qualifying_child and a child_tax_credit the return reflected manuel velasquez as petitioner’s son respondent conceded that petitioner is entitled to a deduction for a dependency_exemption for manuel velasquez and that petitioner is entitled to head_of_household filing_status discussion there has been no assertion nor do we conclude that petitioner has satisfied the requirements of sec_7491 and consequently sec_7491 does not shift the burden_of_proof sec_32 provides for an earned_income_credit in the case of an eligible_individual sec_32 in pertinent part defines an eligible_individual as any individual who has a qualifying_child for the taxable_year a qualifying_child is one who satisfies a relationship_test a residency test and an age_test sec_32 respondent asserts that manuel is not a qualifying_child since the relationship_test is not satisfied for the tax_year in issue the relationship_test required as follows sec_32 relationship_test -- i in general --an individual bears a relationship to the taxpayer described in this subparagraph if such individual is-- i a son or daughter of the taxpayer or a descendant of either ii a stepson or stepdaughter of the taxpayer or iii an eligible_foster_child of the taxpayer iii eligible_foster_child --for purposes of clause i iii the term eligible_foster_child means an individual not described in clause i i or ii who-- i is a brother sister stepbrother or stepsister of the taxpayer or a descendant of any such relative or is placed with the taxpayer by an authorized_placement_agency ii the taxpayer cares for as the taxpayer’s own child and iii has the same principal_place_of_abode as the taxpayer for the taxpayer’s entire taxable_year it is clear that manuel was neither a child stepchild or descendant of petitioner thus we look to whether manuel would qualify as an eligible_foster_child in this connection petitioner cared for manuel as his own child and manuel lived with petitioner for the entire year however there is nothing in this record indicating that the provision of sec_32 has been satisfied that manuel was placed with the petitioner by an authorized_placement_agency the record is silent on this matter since the relationship_test has not been satisfied we conclude that petitioner did not have a qualifying_child for purpose of an earned_income_credit and respondent’s determination is sustained on this issue we next consider the child_tax_credit a taxpayer may be entitled to a credit against tax with respect to each qualifying_child sec_24 among other requirements sec_24 c provides that such individual bears a relationship to the taxpayer described in sec_32 since we have concluded for purposes of the earned_income_credit that manuel did not satisfy the requirements of said provision it follows that petitioner did not have a qualifying_child for purpose of the child_tax_credit respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
